705 N.W.2d 121 (2005)
474 Mich. 895-911
PEOPLE
v.
HARRIS.
Nos. 128092, 128093.
Supreme Court of Michigan.
October 31, 2005.
Leave to Appeal Denied.
SC: 128092, 128093, COA: 248247, 253337.
On order of the Court, the application for leave to appeal the February 10, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. Defendant's motion for peremptory reversal is DENIED. Defendant's motion for remand for an evidentiary hearing is also DENIED.